Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered. Claims 1, 4-6, 8, 17 and 20-31 are pending in the application.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered. Applicant’s arguments regarding the 112(a) rejection of record are persuasive, and the 112(a) rejection is withdrawn.
In response to applicant’s argument that Nachtman and Boodoo do not teach the recited UF MW cut-off, Liu teaches ultrafiltration prior to ion exchange as discussed below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the MWCO of the membrane to depending on the feed source.
10.	Alternatively, Ding teaches 10 kDa MWCO membranes are typically used in in pretreatment and ultrapure water systems ([0088], a molecular weight cut-off between 10 kDa and 100 kDa), and that an ultrafiltration membrane in the invention is defined as one with a MWCO of between 10 and 1000 kDA, and in an embodiment has an effective pore between 2.5 and 120 nm ([0054]).
11.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a molecular weight cut-off between 10 kDa and 100 kDa of the ultrafilter into the taught combination as according to Ding, ultrafilters are defined by a MWCO of 10-1000 kDa, and ultrafilters with a MWCO of 10 kDa are typically used as pretreatment and in ultrapure water production.
In response to applicant’s arguments concerning the advantages provided by UF prior to mixed bed ion exchange, Liu teaches ultrapure water production (abstract) in which RO-treated water is subsequently treated via UF and ion exchange, which beneficially allows for the UF to treat any microbial contaminants that might accumulate in e.g. RO storage tanks in the system (pgs. 1-2) and thereby protect the downstream ion exchange elements.
Claim Interpretation
Claim 1 recites a bed consisting of activated carbon and a mixed bed ion exchanger consisting of a mixture of anion exchange particles and cation exchange particles¸ based on the instant specification page 14 lines 16-26, a bed consisting of activated carbon, is interpreted to be a separate bed from the mixed bed ion exchanger consisting of a mixture of anion exchange particles and cation exchange particles.

Claim 4 recites the limitation the mixed ion bed exchanger is based on styrene divinylbenzene, interpreted as having the same meaning as comprising.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air evacuator in claim 6. In view of pages 12 and 13 of the specification, air evacuator is interpreted as an air vent cap (drain/vent port), hydrophobic vent membrane, bypass and check valve, or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and Liu et al (CN 202297292, applicant provided with translation), in view of Ding (US PG Pub 2015/0238908).
Regarding claim 1, Nachtman teaches a system and method for producing ultrapure water having a specific resistance of at least 18.0 megohm-cm and a TOC count of less than one ppb (abstract, col 1 lines 32-34, a method for producing ultrapure water having a resistivity of greater than 18 MΩ-cm at 25°C and a total organic compound content of less than 20 parts per billion), from a variety of feed sources including e.g. RO treated sources, which includes passing through multiple types of purification media in series (abstract). The system may include a treatment consisting of activated carbon (e.g. in multiple separate layers i.e. a first acid-washed bituminous grade activated carbon, and a second acid-washed coconut shell granular activated carbon (col 3 line 54-col 4 line 44, col 6 lines 51-65, a bed consisting of activated carbon), and treatment with one or more mixed-bed ion exchangers (col 4 line 45-col 5 line 3) including macroporous mixed bed resin (comprising beads having a pore size of 20-100 nm), using 100% mixed bed resin (col 2 lines 10-12, col 6 line 66 – col 7 line 24, a mixed bed ion exchanger consisting of a mixture of anion exchange particles and cation exchange particles). Nachtman teaches it is preferable that the carbon media be placed as successive layers (col 9 lines 10-25).  Regardless, see MPEP 2144.04 V.C; making such layers as separate or separable elements would have been an obvious engineering choice for one of ordinary skill in the art, even for embodiments other than that of Fig. 1.
Nachtman teaches using macroporous resin, but is silent on defining the specific pore size, or specific form of the resin. Resin in the form of beads is known in the art, and an obvious engineering choice, as illustrated by Boodoo. Further Boodoo and Slagt each teach that macroporous resins have pore sizes within the recited range.
Slagt teaches a method of purifying water by bringing an aqueous solution into contact with resin particles ([0004-0009]), that resin (B) may be either a gel resin or a macroporous resin, that gel resins have a pore size of less than 17 Angstroms, and macroporous resins have pore sizes of 17-500 Angstroms (1.7-50 nm) ([0056]), an average pore diameter from 10 nm to 100 nm, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Boodoo teaches environmentally friendly purification of water containing organic contaminants ([0007]), various resin beads ([0033]), in an embodiment the resin can be a macroporous type resin ([0013]), the system comprises an ion exchange apparatus coupled to a reverse osmosis, forward osmosis, nanofiltration, electrodialysis or purification system ([0023]), the ion exchange resin reduces the TOC ([0029]), the resin can be prepared with, for example styrene and divinylbenzene, may be macroporous or gel type, that the term "macroporous" as commonly used in the art means that the copolymer has both macropores and mesopores; the terms "microporous," "gellular," "gel" and "gel-type" are synonyms that describe polymer particles having pore sizes less than about 20 Angstroms while macroporous polymer particles have both mesopores of from about 20 to about 500 Angstroms (2 to 50 nm) and macropores of greater than about 500 (50nm), and in some embodiments the macroporous resin of the invention has a pore diameter range of 500-100,000 Angstroms (50-10,000 nm, having average pore diameter from 10 nm to 100 nm, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists, [0029-0034]).
Slagt and Boodoo provide evidence that Nachtman’s macorporous resin provides a pore diameter from 10 nm to 100 nm. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Boodoo’s resins with Nachtman’s system in order to reduce the concentration of organic compounds (TOC) of the feed water (Boodoo [0029]).
Nachtman is silent to the use of ultrafiltration as an upstream treatment; Nachtman does teach a feed water source pretreated with reverse osmosis (abstract, col 3 lines 54-66). Boodoo teaches ion exchange coupled to reverse osmosis, forward osmosis, nanofiltration, eletrodialysis or purification system ([0023]), and pretreatment e.g. ultrafiltration ([0026]). Liu teaches ultrapure water production (abstract) in which RO-treated water is subsequently treated via UF and ion exchange, which beneficially allows for the UF to treat any microbial contaminants that might accumulate in e.g. RO storage tanks in the system [pgs. 1-2] and thereby protect the downstream ion exchange elements. It would have been obvious to one of ordinary skill in the art to provide a UF treatment in the system and method of Nachtman for a similar purpose i.e. to protect the various cartridge beds from microbial contaminants that might accumulate in the feed sources.
Applicant amended to require the ultrafilter having a molecular weight cut-off between 10 kDa and 100 kDa. While Boodoo and Liu are silent on the specific MWCO of the ultrafilter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the MWCO of the membrane to depending on the feed source.
Alternatively, Ding teaches 10 kDa MWCO membranes are typically used in in pretreatment and ultrapure water systems ([0088], a molecular weight cut-off between 10 kDa and 100 kDa), and that an ultrafiltration membrane in the invention is defined as one with a MWCO of between 10 and 1000 kDA, and in an embodiment has an effective pore between 2.5 and 120 nm ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a molecular weight cut-off between 10 kDa and 100 kDa of the ultrafilter into the taught combination as according to Ding, ultrafilters are defined by a MWCO of 10-1000 kDa, and a 10 kDa ultrafilter is typically used in as pretreatment and in ultrapure water production.
Regarding claim 17, the method according to claim 1, is taught above. Nachtman, Boodoo, and Liu teach prefiltration using ultrafilters as discussed above, Nachtman teaches various embodiments with carbon beds and ion exchange beds in series, including embodiments with an 5activated carbon bed located downstream of a mixed bed ion exchanger (col 7 lines 24-60). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and view of Liu et al (CN 202297292), in view of Ding (US PG Pub 2015/0238908), in view Anes (US PG Pub 2009/0008318 A1) and/or Fukui (US PG Pub 2010/0130626 A1). 
Regarding claim 4, the method according to claim 1, is taught above. Nachtman is silent on the composition of the resin. However, Boodoo teaches resins can be prepared with, for example styrene and divinylbenzene ([0029-0034]), Further see Anes, which teaches a filter system for water treatment including membrane filtration, activated carbon, and ion exchange treatments (abstract), the membrane filtration may be designed in a dead-end configuration i.e. using u-shaped loops of hollow fibers, with a combination of mostly hydrophilic membranes for water filtration, and a small number of hydrophobic membranes for gas venting, and the hydrophilic fibers have a pore size of 0.005 to about 0.4 microns (5-400 nm, ([0029]), and teaches that the system may employ various Rohm and Haas resins based on styrene divinylbenzene for adsorption ([0055]) and deionization i.e. in a mixed bed format ([0056]).  See also Fukui, which teaches ion exchange resins including mixed bed resins for ultrapure water production (abstract, [0001-0002]) which are produced as copolymers of styrene and divinylbenzene ([0272, 0280, 0283]).
 	As such, the use of styrene divinylbenzene based resins would have been obvious to one of ordinary skill in the art to employ as common resins useful for water treatment, including mixed bed exchangers for water purification, ultrapure water production, etc.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and Liu (CN 202297292), in view of Nachtman (US PG Pub 2002/0179508).
Regarding claim 8, the method according to claim 1, is taught above. Nachtman teaches a feed water source pretreated with reverse osmosis, distillation or deionization (abstract, col 3 lines 54-66, col 7 lines 25-27, col 8 lines 42-45), Boodoo teaches the system comprises an ion exchange apparatus coupled to a reverse osmosis, forward osmosis, nanofiltration, electrodialysis or purification system ([0023]), prior processing of the feed water may include ultrafiltration, microfiltration, sand, multimedia filtration, carbon or anthracite filtration and others ([0026]) treating water by reverse osmosis and/or a further step of treating water by deionization. Liu teaches RO followed by UF followed by ion exchange, providing reverse osmosis prior to the step of passing water through the ultrafilter. While Nachtman is silent on the deionization being electrodeionization, the use of such would be an obvious engineering choice, see Nachtman ‘508 which teaches similar systems for providing ultrapure water using carbon and ion exchange resins with water pretreated by reverse osmosis, distillation or deionization or electrodeionization ([0008]).
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and Liu, in view of Bhave (US 5645727), in view of JP03-004345 1991.
Regarding claim 5, the method according claim 1 is taught above. The taught combination is silent on dead-end filtration. Bhave teaches ultrapure water membrane filtration and that conventional processes for producing ultrapure water typically use dead-end filtration with polymeric membranes, for example ultrafilters are used to produce high purity water for electronics applications (col 1 lines 55-59), JP03-004345 teaches a filter type hollow fiber membrane module with no gas accumulation (page 1 [Industrial Application]), used in ultrafiltration (page 2 second paragraph), where a hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter housing, gas is taken in and discharged to the outside through a through hole of the hydrophobic hollow fiber (page 3 [Function]). It would have been obvious to one of ordinary skill in the art to incorporate the conventional practice of dead end filtration as shown in Bhave and the hydrophilic hollow fiber of JP03-004345 into the method above in order to facilitate solution penetration (JP03-004345 page 2 paragraph 3), and prevent gas passage (JP03-004345 page 3 paragraph 1). 
Regarding claim 6, the method according claim 1 is taught above. JP03-004345 teaches a filter type hollow fiber membrane module with no gas accumulation (page 1 [Industrial Application], used in ultrafiltration (page 2 second paragraph), where a hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter housing, gas is taken in and discharged to the outside through a through hole of the hydrophobic hollow fiber (page 3 [Function]), evacuating air. It would have been obvious to one of ordinary skill in the art to incorporate the gas discharge of JP03-004345 into the method taught above in order to prevent accumulation of gas in the membrane and prevent disturbance in the performance of the filter ([Effect of the Device]). 
Claims 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and Liu et al (CN 202297292, applicant provided with translation), in view of Anes (US PG Pub 2009/0008318 A1), alternatively in view of Ding (US PG Pub 2015/0238908).
With respect to claims 20, 24, and 28, Nachtman teaches a system and method for producing ultrapure water having a specific resistance of at least 18.0 megohm-cm and a TOC count of less than one ppb (abstract, col 1 lines 32-34, a method for producing ultrapure water having a resistivity of greater than 18 MΩ-cm at 25°C and a total organic compound content of less than 20 parts per billion), from a variety of feed sources including e.g. RO treated sources, which includes passing through multiple types of purification media in series (abstract). The system may include a treatment consisting of activated carbon (e.g. in multiple separate layers i.e. a first acid-washed bituminous grade activated carbon, and a second acid-washed coconut shell granular activated carbon (col 3 line 54-col 4 line 44, col 6 lines 51-65, a bed consisting of activated carbon), and treatment with one or more mixed-bed ion exchangers (col 4 line 45-col 5 line 3) including macroporous mixed bed resin (comprising beads having a pore size of 20-100 nm), using 100% mixed bed resin (col 2 lines 10-12, col 6 line 66 – col 7 line 24, a mixed bed ion exchanger consisting of a mixture of anion exchange particles and cation exchange particles). Nachtman teaches it is preferable that the carbon media be placed as successive layers (col 9 lines 10-25).  Regardless, see MPEP 2144.04 V.C; making such layers as separate or separable elements would have been an obvious engineering choice for one of ordinary skill in the art, even for embodiments other than that of Fig. 1.
Nachtman teaches using macroporous resin, but is silent on defining the specific pore size, or specific form of the resin. Resin in the form of beads is known in the art, and an obvious engineering choice, as illustrated by Boodoo. Further Boodoo and Slagt each teach that macroporous resins have pore sizes within the recited range.
Slagt teaches a method of purifying water by bringing an aqueous solution into contact with resin particles ([0004-0009]), that resin (B) may be either a gel resin or a macroporous resin, that gel resins have a pore size of less than 17 Angstroms, and macroporous resins have pore sizes of 17-500 Angstroms (1.7-50 nm) ([0056]), an average pore diameter from 10 nm to 100 nm, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Boodoo teaches environmentally friendly purification of water containing organic contaminants ([0007]), various resin beads ([0033]), in an embodiment the resin can be a macroporous type resin ([0013]), the system comprises an ion exchange apparatus coupled to a reverse osmosis, forward osmosis, nanofiltration, electrodialysis or purification system ([0023]), the ion exchange resin reduces the TOC ([0029]), the resin can be prepared with, for example styrene and divinylbenzene, may be macroporous or gel type, that the term "macroporous" as commonly used in the art means that the copolymer has both macropores and mesopores; the terms "microporous," "gellular," "gel" and "gel-type" are synonyms that describe polymer particles having pore sizes less than about 20 Angstroms while macroporous polymer particles have both mesopores of from about 20 to about 500 Angstroms (2 to 50 nm) and macropores of greater than about 500 (50nm), and in some embodiments the macroporous resin of the invention has a pore diameter range of 500-100,000 Angstroms (50-10,000 nm, having average pore diameter from 10 nm to 100 nm, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists, [0029-0034]).
Slagt and Boodoo provide evidence that Nachtman’s macorporous resin provides a pore diameter from 10 nm to 100 nm. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Boodoo’s resins with Nachtman’s system in order to reduce the concentration of organic compounds (TOC) of the feed water (Boodoo [0029]).
Nachtman is silent to the use of ultrafiltration as an upstream treatment; Nachtman does teach a feed water source pretreated with reverse osmosis (abstract, col 3 lines 54-66). Boodoo teaches ion exchange coupled to reverse osmosis, forward osmosis, nanofiltration, eletrodialysis or purification system ([0023]), and pretreatment e.g. ultrafiltration ([0026]). Liu teaches ultrapure water production (abstract) in which RO-treated water is subsequently treated via UF and ion exchange, which beneficially allows for the UF to treat any microbial contaminants that might accumulate in e.g. RO storage tanks in the system (pgs. 1-2) and thereby protect the downstream ion exchange elements. It would have been obvious to one of ordinary skill in the art to provide a UF treatment in the system and method of Nachtman for a similar purpose i.e. to protect the various cartridge beds from microbial contaminants that might accumulate in the feed sources.
Nachtman teaches the water purifier is configurable to accommodate different purities of the feed source and the system comprises multiple cartridges, in series, including cartridges comprising different layers of media (col 3 line 54 - col 4 line 47), filtration steps may be performed as an upstream element of the feed, i.e. in a separate system.  This would implicitly or obviously represent at least two modules.  Embodiments in which the activated carbon is provided in a separate module relative to mixed bed ion exchange media (Fig. 1), and embodiments in which the two are provided (as separate layers of separate media) within a single module (Figs. 2-3); and a filter cartridge which may include separate layers of activated carbon and ion exchange within a single cartridge. However, Nachtman does not explicitly teach a first module comprising an ultrafilter having a molecular weight cut-off between 10 kDa and 100 kDa, and a mixed bed ion exchanger, followed a second module comprising activated carbon, and a mixed bed ion exchanger.
	Anes teaches a portable modular water filter in one or more modules that can be interchangeable depending on the application. The combination of modules may include hollow fiber filters, adsorption modules comprising carbon or a combination of carbon and resins, and modules comprising mixed bed resins, the filter may present the modules in any relative position with respect to one another ([0003, 0018]), more than one type of stage can be accommodated in any given module, and stages can be in any order and be repeated or duplicated depending on the hazards present ([0053-0054]), in an embodiment the first module may include looped hollow fibers with pores of .005 to about 0.4 microns ([0029], a first module comprising an ultrafilter having a molecular weight cut-off between 10 kDa and 100 kDa), a second module comprising carbon or carbon and resin, a third module comprising a mixed bed  ([0030-0031]).
	Each of Nachtman and Anes teach multiple stages/successive layers of carbon and ion exchange in series, suggesting the proper elements in the proper order, and configuration of the order of the modules to accommodate different purities of the feed source (Nachtman col 3 line 54 - col 4 line 47, Anes [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anes modular interchangeable configuration of filtration stages, including embodiments with a hollow fiber stage followed by various combinations of carbon and ion exchange, into the taught combination in order to provide the ability to easily connect can disconnect modules and to enable the ability to enable the filter to be custom designed for each application ([0078]).
While the specific configuration of media within modules is not explicitly taught, combining or separating the individual stages/layers into modules represents an obvious engineering choice for one of ordinary skill in the art, see MPEP 2144.04 V.B and MPEP 2144.04 V.C.   
If Anes hollow fiber membrane is not found to adequately teach an ultrafilter having molecular weight cut-off between 10 kDa and 100 kDa, alternatively, Ding teaches 10 kDa MWCO membranes are typically used in in pretreatment and ultrapure water systems ([0088], a molecular weight cut-off between 10 kDa and 100 kDa), and that an ultrafiltration membrane in the invention is defined as one with a MWCO of between 10 and 1000 kDA, and in an embodiment has an effective pore between 2.5 and 120 nm ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a molecular weight cut-off between 10 kDa and 100 kDa of the ultrafilter into the taught combination as according to Ding, ultrafilters are defined by a MWCO of 10-1000 kDa, and a 10 kDa ultrafilter is typically used in as pretreatment and in ultrapure water production.
With respect to claims 21, 25, and 30, Anes teaches a hydrophilic membrane ([0019, 0029]).
With respect to claims 22, 26, the method of claims 20 and 24 are taught above. Anes teaches a U-shaped hollow fiber filter with pores of .005 to about 0.4 microns ([0019, 0029], the ultrafilter is a hollow-fiber ultrafiltration membrane).  
With respect to claims 23, 27, and 31, Nachtman teaches a feed water source pretreated with reverse osmosis, distillation or deionization (abstract, col 3 lines 54-66, col 7 lines 25-27, col 8 lines 42-45), Boodoo teaches the system comprises an ion exchange apparatus coupled to a reverse osmosis, forward osmosis, nanofiltration, electrodialysis or purification system ([0023]), treating water by reverse osmosis and/or a further step of treating water by deionization. Liu teaches RO followed by UF followed by ion exchange (first treating said water by reverse-osmosis and/or by electrodeionization prior to passing said water through said first module).  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nachtman (US 5868924)), with evidence from Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in view of Boodoo and Liu et al (CN 202297292, applicant provided with translation), in view of Anes (US PG Pub 2009/0008318 A1), alternatively in view of Ding (US PG Pub 2015/0238908), in view of Nachtman (US PG Pub 2002/0179508)
With respect to claim 29, the method of claim 28 is taught above. The taught combination of is silent on providing a flushable and/or backwashable ultrafiltration membrane module. Nachtman ‘508 teaches similar systems for providing ultrapure water using carbon and ion exchange resins with water pretreated by reverse osmosis, distillation or deionization or electrodeionization ([0008]), and isolation and flushing of ultrafilter 49 ([0042-0053]), a flushable and/or backwashable ultrafiltration membrane module.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flushable and/or backwashable ultrafiltration membrane module to assist in cleaning the upstream side of the membranes of the ultrafilter ([0053]).

Conclusion   
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777